784 N.W.2d 814 (2010)
Melissa BURWELL, Plaintiff,
v.
ATTORNEY GRIEVANCE COMMISSION, Defendant.
Docket No. 140993.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the complaint for superintending control is considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief.
WEAVER, J., not participating. I abstain from voting on any items dealing with the Judicial Tenure Commission (JTC) and/or the Attorney Grievance Commission (AGC) to avoid any appearance that I could be trying to affect the outcome of the referrals of me to the JTC and AGC by Justices CORRIGAN, YOUNG and MARKMAN.